DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odaohhara et al. (US 2003/0054229, hereinafter Odaohhara), and further in view of Uchida (US 2007/0029974).
Regarding claim 1, Odaohhara teaches a display device (an electrical apparatus, [0008]) comprising:
a display (display means, [0008]) configured to display a deterioration degree of a secondary battery ([0075]: health condition of the battery is displayed by a color indication 201) and configured to display a notification ([0075]: a message for prompting a user to a necessary operation is displayed by a message indication 202);
a controller ([0018]: controller) configured to control the display ([0018] and claim 10: display predetermined information on a display in accordance with the comparison result received by the controller) such that the display does not display a current full charge capacity of the secondary battery (fig. 7 and [0077]: the value of a full charge 
wherein the current full charge capacity represents the charge capacity of which the secondary battery is capable of storing, at a present time, after the secondary battery is manufactured ([0078]; design capacity showing the “total capacity of a battery in the initial state” corresponds to the full charge capacity of the battery when manufactured).
However, Odaohhara does not explicitly teach the controller controls the display to display a notification message instead of displaying the current full charge capacity of the battery.
Uchida teaches the controller controls the display to display a notification message (text message, [0072]) instead of displaying the current full charge capacity of the battery (a bar chart, [0072]; [0067]: the display mode includes any mode of display as long as the display enables a driver to appropriately recognize the remaining life R. The remaining life R may be shown digitally using a bar; [0071]: warning messages to a driver as preset in accordance with level of warning, and the controller 17 determines the appropriate level of warning … details levels of “battery replacement is needed”, “battery replacement will be needed shortly”, and “battery replacement is unnecessary”; 
Regarding claim 2, Odaohhara teaches the controller is configured to control the display such that the display does not display the current full capacity (fig. 7 and [0077]: the value of a full charge capacity is displayed by various colors) and displays a notification indicating that the secondary battery is not deteriorated when the current full charge capacity of the secondary battery is higher than the predetermined level (fig. 5a step S106: Message for normal battery; estimated minimum capacity corresponds to predetermined level; fig. 6 and [0075]: a message for prompting a user to a necessary operation is displayed by a message indication 202 … a message showing that it is unnecessary to replace the battery is displayed); and the controller is configured to control the display such that the display does not display the current full capacity of the secondary battery (fig. 7 and [0077]: the value of a full charge capacity is displayed by various colors) and displays the notification prompting replacement batter of the 
However, Odaohhara does not explicitly teach the controller controls the display to display a notification message instead of displaying the current full charge capacity of the battery.
Uchida teaches the controller controls the display to display a notification message (text message, [0072]) instead of displaying the current full charge capacity of the battery (a bar chart, [0072]; [0067]: the display mode includes any mode of display as long as the display enables a driver to appropriately recognize the remaining life R. The remaining life R may be shown digitally using a bar; [0071]: warning messages to a driver as preset in accordance with level of warning, and the controller 17 determines the appropriate level of warning … details levels of “battery replacement is needed”, “battery replacement will be needed shortly”, and “battery replacement is unnecessary”; [0072]: The display mode may be implemented in various ways, and the display mode includes any mode of display as long as the display enables a driver to appropriately recognize the level of warning. For example, a panel for displaying a text message regarding battery replacement may be flickered; it is inherent that warning level is determined by comparing the remaining life R of the battery to a first threshold value and a second threshold value; when the remaining life R is higher or equal to a first threshold value, the warning message of “battery replacement is unnecessary” will be 
Regarding claim 5, Odaohhara teaches the controller is configured to control the display such that the display changes display of the current full charge capacity stepwise when the display displays the current full charge capacity (fig. 5a, fig. 7 and [0077]: the value of full charge capacity is displayed by red characters for an abnormal state (error, trouble, or failure) of the cell 61, by green characters when the cell is normal, and by yellow characters when the cell 61 must be replace soon; when the battery health is determined to be greater than the estimated minimum capacity in step S102 of fig. 5a and greater than design capacity * 0.5 in step S104 in fig. 5a, full charge capacity value is displayed in green characters; when the battery health is determined to be greater than the estimated minimum capacity in step S102 of fig. 5a and less than design capacity * 0.5 in step S104 in fig. 5a, full charge capacity value is displayed in yellow characters; when the battery health is determined to be less than the estimated minimum capacity in step S102 of fig. 5a, full charge capacity value is displayed in red characters; therefore, the display changes the display of the current full charge capacity in a stepwise manner from green characters to yellow characters to red characters).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 5 have been considered but are moot because the new ground of rejection does not rely on the same 
Applicant’s argues that Uchida does not disclose “not displaying a current full charge capacity of the secondary battery and instead display a notification prompting replacement” (see page 5 of remarks).
However, Odaohhara in view of Uchida is interpreted to teach the above limitations. 
Especially, Odaohhara teaches a controller ([0018]: controller) configured to control the display ([0018] and claim 10: display predetermined information on a display in accordance with the comparison result received by the controller) such that the display does not display a current full charge capacity of the secondary battery (fig. 7 and [0077]: the value of a full charge capacity is displayed by various colors) and instead displays a notification prompting replacement of the secondary battery when the current full charge capacity of the secondary battery is lower than a predetermined level (fig. 5a step S103: message for prompting battery replacement; fig. 6 and [0075]: a message for prompting a user to a necessary operation is displayed by a message indication 202 … a message “The Battery needs to be replaced” is displayed; estimated minimum capacity corresponds to the predetermined level),
wherein the current full charge capacity represents the charge capacity of which the secondary battery is capable of storing, at a present time, after the secondary battery is manufactured ([0078]; design capacity showing the “total capacity of a battery in the initial state” corresponds to the full charge capacity of the battery when manufactured).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JWALANT AMIN/Primary Examiner, Art Unit 2612